242 S.W.3d 408 (2007)
Joseph MORETTO and Linda Moretto, Appellants,
v.
Gloria J. GRELLNER, Trustee of the Gloria J. Grellner Revocable Living Trust Agreement U/A/D October 31, 1998, and
Richard A. Grellner, Respondents.
No. ED 88924.
Missouri Court of Appeals, Eastern District, Division Three.
October 23, 2007.
Motion for Rehearing and/or Transfer Denied December 11, 2007.
Application for Transfer to Denied January 22, 2008.
John L. Davidson, St. Louis, MO, for Appellants.
David L. Baylard, Union, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 11, 2007.

ORDER
PER CURIAM.
Joseph and Linda Moretto ("Plaintiffs") appeal the judgment setting a boundary between their land and land owned by Gloria J. Grellner, Trustee of the Gloria J. Grellner Revocable Living Trust, with a marital interest in favor of Richard Grellner ("Defendants").[1] We find that the trial court did not err in determining that the boundary between the parties' property left Plaintiffs with fourteen acres and Defendants with twenty-six.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).
NOTES
[1]  The caption in the trial court's judgment lists the defendants as Gloria Grellner and Richard Grellner. However, the petition identifies the defendants as Gloria J. Grellner, Trustee and Richard Grellner and specifically avers that Gloria J. Grellner owns the Grellner property as Trustee of the Gloria J. Grellner Revocable Living Trust, The record similarly reflects that Gloria J. Grellner, Trustee, owns the Grellner property based on a deed executed by Gloria Grellner and Richard Grellner conveying the property to Gloria J. Grellner, Trustee of the Gloria J. Grellner Revocable Living Trust. Finally, although the caption in the trial court's judgment is incorrect, the text of the judgment refers to Gloria J. Grellner, Trustee of the Gloria J. Grellner Revocable Living Trust as owner of the Grellner property. We have corrected our caption accordingly.